Citation Nr: 0802439	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-17 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from February 1984 to February 
2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran does not currently have bilateral hearing loss 
with the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz being 40 decibels or greater; 
or auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz being 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test being less than 94 percent.


CONCLUSION OF LAW

Claimed bilateral hearing loss was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  If a chronic disorder such as an organic 
disease of the nervous system is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.
   
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2007). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385 (2007), for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

In this case, the veteran contends that his hearing was 
damaged beginning in 1986 as a result of noise exposure in 
service.  The veteran also asserts that his hearing is 
currently worse now than it was when he entered service.  A 
review of the veteran's DD-214 Form indicated that his 
military occupational specialty (MOS) was unit supply 
specialist and automated logistics specialist.

Service medical records (SMRs) associated with the claims 
file reveal that the veteran described his health as "good" 
in a January 1984 pre-enlistment medical history report.  The 
veteran also provided a medical history in which he 
specifically denied ever having hearing loss or ear, nose, or 
throat trouble.  The Board notes that a reference audiogram 
dated April 1986 was associated with the claims file.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
15
LEFT
15
10
5
10
5
Speech recognition scores were not provided, but the 
audiologist determined that it was unnecessary to put the 
veteran on a hearing profile at that time.  

In December 1988, the veteran was afforded a clinical 
evaluation as part of a periodic examination.  The clinical 
evaluation was normal, and no hearing problems were noted at 
that time.  Audiometric testing administered at the time of 
the evaluation yielded the following puretone thresholds, in 
decibels:
   



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
0
LEFT
20
5
5
10
5

Speech recognition scores were not provided. 

The Board notes that the veteran described his health as 
"good" in a September 1994 medical history report.  The 
veteran also provided a medical history in which he 
specifically denied ever having hearing loss or ear, nose, or 
throat trouble.  Audiometric testing administered at that 
time yielded the following puretone thresholds, in decibels:
  



HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
5
10
20
LEFT
30
5
5
10
10

Speech recognition scores were not provided.  Similarly, an 
April 2000 reference audiogram yielded the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
10
0
0
-5
0

Speech recognition scores were not provided.    

The veteran was also afforded an audiological examination in 
May 2002.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
15
0
0
15
5

The Board notes that the veteran participated in the Benefits 
Delivery at Discharge Program (BDD) in August 2003 prior to 
discharge from service.  The veteran was afforded a VA 
contract audiological examination as part of this program.  
The veteran reported hearing difficulty which dated back to 
1986, and stated that he wore hearing protection "most of 
the time" during his military career.  The veteran also 
experienced periodic tinnitus in the right ear, approximately 
once per week since 2002, which was high-pitched and mild in 
loudness.  The veteran also denied any family history of 
hearing loss as well as any past history of ear disease. 

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  The 
authorized audiological examination in August 2003 yielded 
the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
5
10
5
5
10

Speech recognition scores using the Maryland CNC word lists 
were 100 percent in the right ear and 100 percent in the left 
ear. 

The audiologist concluded that the veteran had normal hearing 
ability bilaterally with a periodic, high pitch tinnitus in 
the right ear which was described as mild in loudness.  The 
audiologist advised the veteran to wear hearing protection in 
the future if exposed to high-intensity noise.  The 
audiologist also determined that there was no need for a 
follow-up appointment at that time based on the results of 
the examination.    

The first pertinent post-service treatment record is dated 
July 2005.  The veteran presented to VA for an annual 
examination at that time.  The veteran reported chronic, 
recurring otitis externa, as well as a past medical history 
of recurring ear infections.  Upon physical examination, the 
examiner noted that the veteran's tympanic membranes and 
canals were intact.  No evidence of erythema was noted.  The 
examiner diagnosed the veteran as having chronic, recurrent 
right otitis externa.  

Service connection for hearing loss may only be granted if 
the veteran's claimed hearing loss is of sufficient severity 
to be considered a disability for VA purposes.  The veteran's 
claim in this instance ultimately fails because he does not 
meet the auditory thresholds or the speech recognition score 
criteria outlined in 38 C.F.R. § 3.385.

The evidence establishes that the veteran does not have a 
hearing loss disability in either ear within the meaning of 
38 C.F.R. § 3.385.  The veteran does not currently have 
hearing loss, based on the BDD examination, with the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent.  The Board acknowledges that the veteran may 
sincerely notice diminished hearing ability, but VA 
regulations under 38 C.F.R. § 3.385 provide the parameters of 
a recognized hearing loss disability for compensation 
purposes.  As the veteran does not currently meet the 
criteria for hearing loss disability in either ear, the Board 
concludes that entitlement to service connection is not 
warranted.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  The 
initial notice letter dated July 2003 informed the veteran of 
any information and evidence not of record (1) that was 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran was expected to provide.  
However, the letter did not explicitly ask that the veteran 
provide any evidence in his possession that pertains to the 
claim, as per 38 C.F.R. § 3.159(b)(1) (2007).

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006)(where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006)(the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in February 2005 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
Statement of the Case dated in May 2005 and by a Supplemental 
Statement of the Case issued in December 2006 after the 
notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and he was 
provided with notice, in a letter dated January 2007, of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran participated in the BDD program and 
was provided an audiological examination upon separation from 
service.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.	


ORDER

Service connection for hearing loss is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


